                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND

         CHAMBERS OF                                                          101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                   BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                       (410) 962-7780
                                                                                   Fax (410) 962-1812


                                                        November 20, 2018

   LETTER TO COUNSEL

          RE:      Prem Mathi v. Federal Reserve Bank of Richmond;
                   Civil Case No.: SAG-16-3182

   Dear Counsel:

           Plaintiff Prem Mathi (“Mathi”) filed this negligence action against Federal Reserve Bank
   of Richmond, Baltimore Branch (“FRBR”), for injuries he sustained while using a revolving
   security door at FRBR’s building. ECF 2. FRBR impleaded third-party defendant Boon Edam,
   Inc., (“Boon Edam”), the designer and installer of the door system. ECF 16. This case has been
   referred to me for all proceedings, by consent of the parties. ECF 12, 15, 20. On November 5,
   2018, I granted Mathi’s Motion in Limine to Preclude Testimony from Dr. C.J. Abraham. ECF
   75. Now pending is Boon Edam’s Motion for Reconsideration, ECF 76, and Mathi’s Opposition,
   ECF 77. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the reasons stated below,
   Boon Edam’s Motion will be denied.

           On November 6, 2017, FRBR designated Dr. C.J. Abraham, P.E. as its expert on liability.
   See ECF 67-1. Dr. Abraham submitted an expert report on November 1, 2017, ECF 67-1, and his
   deposition was taken on February 15, 2018, ECF 64-2. Based on conflicting, as well as new,
   information offered by Dr. Abraham at his deposition, Mathi moved to strike all of Dr. Abraham’s
   testimony. ECF 64. On July 17, 2018, I ordered FRBR to supplement Dr. Abraham’s report with
   specific information necessary for me to evaluate the reliability of his opinions. ECF 69. On July
   27, 2018, FRBR withdrew Dr. Abraham as a witness. ECF 70. On July 30, 2018, counsel for
   Boon Edam emailed counsel for all parties, stating “please allow this to serve as notice that Boon
   Edam intends to call Dr. Abraham as a witness at the time of trial.” ECF 72-1. Mathi’s counsel
   promptly notified Boon Edam that its email was not in compliance with the Federal Rules of Civil
   Procedure and that Boon Edam must supplement its disclosure in full compliance with the rules
   and my letter order of July 17, 2018. ECF 72-2. Boon Edam never responded to Mathi’s letter,
   and did not supplement Dr. Abraham’s proposed testimony.

           On November 5, 2018, I granted Mathi’s Motion to Preclude Testimony from Dr.
   Abraham. ECF 75. In its November 13, 2018 Motion for Reconsideration, Boon Edam seeks
   more time to discover “additional documents” from Dr. Abraham, and leave to supplement in
   accordance with my July 17, 2018 Order. ECF 76. Even assuming that Boon Edam was not at
   liberty to adopt Dr. Abraham as its own witness until FRBR withdrew him on July 27, 2018, and
   to contact him to obtain relevant documents, Boon Edam has had nearly four months to comply
   with the requirements of Federal Rule of Civil Procedure 26(a)(2) and my July 17, 2018 Order.

                                                   1
Importantly, trial is set to begin less than two months from today, on Monday, January 7, 2019.
ECF 63. Based on the posture of this case and Boon Edam’s failure to respond to Mathi’s request,
in early August, for the court-ordered supplementation, I decline to reconsider my November 5,
2018 Order granting Mathi’s Motion to Preclude Dr. Abraham’s testimony.

        For these reasons, Boon Edam’s Motion for Reconsideration, ECF 76, is denied. Despite
the informal nature of this letter, it will be flagged as an Opinion and docketed as an Order.

                                                   Sincerely yours,

                                                           /s/

                                                   Stephanie A. Gallagher
                                                   United States Magistrate Judge




                                               2
